DISMISS and Opinion Filed December 22, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00684-CV

                        SUBRINA LYNN BRENHAM, Appellant
                                       V.
                          ERIK WILSON, DIANNE GIBSON,
                  CITY OF DALLAS, AND DALLAS COUNTY, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-05433

                             MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Stoddart
                                    Opinion by Justice Evans
       In a letter dated November 19, 2015, the Court questioned its jurisdiction over this

appeal. Specifically, it appears this appeal is moot. We instructed appellant to file, by December

4, 2015, a letter brief addressing our concern. We cautioned appellant that failure to file a

jurisdictional brief by the specified date may result in dismissal of the appeal without further

notice. As of today’s date, appellant has not filed a response.

       Appellant is appealing from the trial court’s order denying her election contest.

Appellant was a candidate for Dallas City Council District Seat 8 in an election held on May 9,

2015. When appellant did not receive enough votes to be included in a runoff election, she filed

an election contest on May 15, 2015. In a judgment signed on May 28, 2015, the trial court

denied the contest, and appellant filed an appeal. The runoff election has concluded.
       A case becomes moot when any right that might be determined by a court could not be

effectuated in the manner provided by law. See Sterling v. Ferguson, 122 Tex. 122, 142, 53
S.W.2d 753, 761 (1932). An election contest is moot if voting has begun. See Price v. Dawson,

608 S.W.2d 339, 340 (Tex. Civ. App.—Dallas 1980) (citing Skelton v. Yates, 131 Tex. 620, 119
S.W.2d 91, 92 (1938)). Because the runoff election has concluded, this appeal is now moot.

Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                    /David W. Evans/
                                                    DAVID EVANS
                                                    JUSTICE

150684F.P05




                                              –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SUBRINA LYNN BRENHAM, Appellant                    On Appeal from the 192nd Judicial District
                                                   Court, Dallas County, Texas.
No. 05-15-00684-CV        V.                       Trial Court Cause No. DC-15-05433.
                                                   Opinion delivered by Justice Evans.
ERIK WILSON, DIANNE GIBSON,                        Justices Francis and Stoddart participating.
CITY OF DALLAS, AND
DALLAS COUNTY, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees ERIK WILSON, DIANNE GIBSON, CITY OF
DALLAS, AND DALLAS COUNTY recover their costs of this appeal from appellant
SUBRINA LYNN BRENHAM.


Judgment entered this 22nd day of December, 2015.




                                             –3–